ORDER
Granted in Part and Remanded to Committee on Professional Responsibility, Louisiana State Bar Association.
The Committee on Professional Responsibility has followed the procedure for private reprimands outlined in Art XV, Sec. 5(a), Articles of Incorporation of the Louisiana State Bar Association. Respondent has timely appealed to this Court “for an order commanding the Committee not to send a copy of reprimand to the complainant and other interested parties.”
*1228Considering that the Committee’s private written reprimand and preceded by only an investigation by the Committee and respondent’s written response, and in light of respondent’s contentions in brief to this Court, we deem it necessary, in fairness to Respondent and the Committee, and in the exercise of our “éxclusive original jurisdiction of disciplinary proceedings against a member of the bar,” La.Const. art. V, § 5(B), to grant the following relief to respondent in connection with his appeal, at this juncture. We remand the matter to the Committee for it to permit the respondent to present his defense in person before the Committee.